*819ON MOTION FOR REHEARING
Mr. Justice Wole
delivered the opinion of the Court.
On the 28th of January, 1932, this court affirmed the judgment of the District Court of Arecibo rendered on the 14th of July, 1930. In that case a demurrer was sustained to a complaint filed in a filiation suit. The theory of both courts was that as the plaintiff was born in 1903, his action should have been begun in or before 1926; that as he was born in 1903 the prescription of his action was governed by Section 199 of the Civil Code of 1902, requiring actions to be begun within two years after a child reached his majority. However, in the cases of Ortiz v. Stella, 47 P.R.R. 111, and Delannoy v. Cividanes, per curiam of June 30, 1934, this court reviewed the jurisprudence and held that the act of 1911 had changed the period of prescription. The effect of the jurisprudence is that only when a whole period of prescription has elapsed before a change therein could the statute of prescription be invoked. Ortiz v. Stella and Delannoy v. Cividanes, supra, were decided on June 30, 1934 and on the 5th of October, 1934 the appellant filed a motion for reconsideration in the case before us.
 We have considerable sympathy for the motion, but after the lapse of all this time we feel ourselves bound to hold that we are without power or authority to reconsider the judgment. Generally, after the lapse of a term neither a lower nor an appellate court can reconsider. Phillips v. Negley, 117 U. S. 665; Loíza Sugar v. Domenech, 44 P.R.R. 530; Waskey v. Hammer, 179 Fed. 274; Miocene Ditch Co. v. Campion Mining & Trading Co., 197 Fed. 497; Bank of the United States v. Moss, 6 How. 31; Bronson v. Schulten, 104 U. S. 410; 15 R.C.L. 691, note 3. The matter has become, for the purpose of this particular suit, res adjudicata. The appellant has cited nothing to us that would distinguish the case from the cited jurisprudence.
The motion will be denied.